      Case 2:18-cv-01263-HB Document 166 Filed 08/03/20 Page 1 of 9



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GEORGE ANTONIAK, et al.              :
                                     :
             v.                      :
                                     :             CIVIL ACTION
MARTIN ARMSTRONG,                    :
                                     :
             v.                      :              NO. 18-1263
                                     :
HERITAGE NUMISMATIC AUCTIONS,        :
INC.                                 :

                              MEMORANDUM

Bartle, J.                                         August 3, 2020

          Plaintiffs George Antoniak (“George”), Andrew Antoniak

(“Andrew”), and I. Switt (collectively, the “Antoniaks”) brought

this diversity action against defendant Martin Armstrong

(“Armstrong”) for a declaratory judgment under 28 U.S.C. § 2201.

Specifically, the Antoniaks sought a declaration that a certain

collection of 58 coins belonged to them as bona fide purchasers.

Armstrong thereafter joined the party holding the coins at that

time, Heritage Numismatic Auctions, Inc. (“Heritage”), as a

third-party defendant.   On October 18, 2019, this Court dismissed

the action as moot on the ground that Judge Kevin Castel of the

United States District Court for the Southern District of New York

had determined that the 58 coins belonged to a third-party court

appointed receiver for Princeton Economics International, Ltd. and
      Case 2:18-cv-01263-HB Document 166 Filed 08/03/20 Page 2 of 9



its affiliated entities.1   Subsequently, the Antoniaks and Heritage

sought counsel fees and costs, as well as sanctions against

Armstrong and his attorney, Thomas Sjoblom.      On May 19, 2020, this

Court ruled that only Heritage, not Antoniaks, was entitled to

reasonable attorney’s fees and costs against Armstrong and his

attorney Thomas Sjoblom, jointly and severally.      See Doc. No. 144.

Before the court is the motion of Armstrong and his attorney,

Thomas Sjoblom, for reconsideration of this Court’s May 19, 2020

Order granting reasonable attorney’s fees to Heritage.

                                   I

          A motion for reconsideration may be granted only where

the moving party can establish one of the following:         (1) there

has been an intervening change in controlling law; (2) new

evidence has become available; or (3) there is need to correct a

clear error of law or to prevent manifest injustice.         Max’s

Seafood Cafe by Lou–Ann, Inc. v. Quinteros, 176 F.3d 669, 677

(3d Cir. 1999).   Our Court of Appeals has noted that the scope

of a motion for reconsideration is quite limited.         See Blystone

v. Horn, 664 F.3d 397, 415 (3d Cir. 2011).        A motion for

reconsideration “should not be used as a means to argue new

facts or issues that inexcusably were not presented to the court



1    See SEC v. Princeton Econ. Int’l, Ltd., No. 99-9667
(S.D.N.Y. July 16, 2019); CFTC v. Princeton Econ. Int’l, Ltd.,
No. 99-9669 (S.D.N.Y. September 5, 2019).

                                  -2-
      Case 2:18-cv-01263-HB Document 166 Filed 08/03/20 Page 3 of 9



in the matter previously decided.”      See Bhatnagar v. Surrendra

Overseas Ltd., 52 F.3d 1220, 1231 (3d Cir.1995).         Accordingly,

it is “improper . . . to ask the Court to rethink what [it] had

already thought through-rightly or wrongly.”        Glendon Energy Co.

v. Bor. of Glendon, 836 F. Supp. 1109, 1122 (E.D. Pa. 1993).

                                   II

          Armstrong asserts that his motion for reconsideration

should be granted because:     (1) “[n]ew evidence has emerged

since the date of the proceedings before the Court”; and

(2) that this Court’s ruling constitutes a “clear error of law

or fact” or creates a “manifest injustice.”        Armstrong’s

attorney further maintains that “Sjoblom’s conduct was not

undertaken in willful bad faith” and that he should not be

sanctioned because he “permissibly relied on the representations

of his client.”

          First, Armstrong submits as new evidence, a signed

declaration of Victor England (“England Declaration”), who “has

now come forward to state unequivocally that no one could

ascribe certainty to what coins were covered by the Stamoulis

Declaration2 at any state of these proceedings.”        In his


2    Stamatios Stamoulis was a former associate at the law firm
of O’Melveny & Myers, LLP, who was hired by the court-appointed
receiver for PEIL to conduct an investigation into Armstrong’s
assets. Stamoulis drafted a declaration (“Stamoulis
Declaration”) dated December 15, 1999, which included invoices
of at least 49 of the 58 coins at issue.
                                  -3-
      Case 2:18-cv-01263-HB Document 166 Filed 08/03/20 Page 4 of 9



Declaration, which was never produced in this Court or the

Southern District of New York before this filing, England states

that “it is impossible to determine which coins” were referenced

in the Stamoulis Declaration.     England asserts that:      the

Stamoulis Declaration contained “hundreds of pages of invoices”;

the invoices “reflect only lot numbers with no description of

any particular coin”; “no inventory was ever provided”; and

generally, there was “lack of certainty . . . without access to

actual catalogs.”   According to Armstrong, the England

Declaration is “new evidence” which establishes “unequivocally”

that Armstrong rightfully “undertook the lawsuit to re-obtain

his property.”

          This Court will give no consideration to the England

Declaration.   Victor England is not a new player in this action.

He is the former principal of Classical Numismatic Group, Inc.,

a rare and antiques coin dealing company of which Armstrong has

been a customer since at least 1994.      England has been involved

in litigation related to Armstrong since 1999.        Indeed, he was

the first person Armstrong claims informed him “that some of his

coins were being offered by Heritage [in an auction].”          England

also worked with the parties in this action to determine which

coins were part of the Stamoulis Declaration throughout the

length of this litigation.     The England Declaration is merely an

affidavit of someone who had a long-time close association with

                                  -4-
        Case 2:18-cv-01263-HB Document 166 Filed 08/03/20 Page 5 of 9



Armstrong.    He was available during the entire time of this

action and was never deposed, never summoned to court to

testify, and never offered as an expert until now.           If the “lack

of certainty” was such a central aspect of Armstrong’s claim, it

is surprising that his testimony was never presented to the

court at some point before we ruled on the issue of counsel

fees.   Accordingly, no “new evidence” has been presented to the

Court for reconsideration of its May 19, 2020 Order granting

reasonable attorney’s fees to Heritage.

            Second, Armstrong maintains that this Court’s ruling

constitutes a “clear error of law or fact” because Armstrong:

(1) “did not abuse the judicial process” by filing a third party

complaint against Heritage; (2) had “proof of ownership” of the

coins and held “good faith belief the 58 coins were his personal

property”; (3) did not know which coins were “identified with

particularity in the CFTC Judgment”; and (4) “neither multiplied

the proceedings, nor acted vexatiously and unreasonably.”

            The Court is not convinced.       These assertions simply

reformulate the same arguments that were presented previously to

this Court.    See Doc. No. 146.     A motion that advances the same

arguments presented in previous briefs and motions is “not a

proper basis for reconsideration.”        See Lazaridis v. Wehmer, 591

F.3d 666, 669 (3d Cir. 2010).       As noted previously, Judge Castel



                                    -5-
      Case 2:18-cv-01263-HB Document 166 Filed 08/03/20 Page 6 of 9



similarly did not find these arguments convincing and determined

that the 58 coins did not belong to Armstrong.

          Armstrong further claims that this Court’s ruling

creates a manifest injustice because “Covid-19 has effected” his

income and that he has “contracted Bell’s Palsy” recently, which

further hinders his ability to earn money.         While we empathize

with Armstrong’s medical condition and the state of the world

during the COVID-19 pandemic, these factors as well as his

difficulty in making money are irrelevant to our determination.

They do not make our decision “clearly erroneous” and “adherence

to that decision” does not meet the standard for manifest

injustice.   See In re City of Philadelphia Litig., 158 F.3d 711,

721 (3d Cir. 1998).

          Third, Armstrong’s attorney Thomas Sjoblom claims that

he should not be held liable for the award of Heritage’s counsel

fees and costs because:   his “conduct was not undertaken in willful

bad faith,” he did not act “vexaiously or unreasonably,” and that

he “relied on the representations of Armstrong . . . [who]

testified under penalty of perjury.”     Specifically, Sjoblom argues

that “it is a factual error to say Sjoblom ‘knew or should have

known’ that 49 of the coins were covered by the CFTC judgment”

because “England said it was not possible.”      We disagree.    Both

Armstrong and Sjoblom are sophisticated individuals who were

involved throughout the lengthy litigation in the Southern District

                                  -6-
      Case 2:18-cv-01263-HB Document 166 Filed 08/03/20 Page 7 of 9



of New York, as well as this Court.     Indeed, Thomas Sjoblom has

been a “member of the bar of this Court since January 2000.”          He

has extensive legal experience, including serving “as an Assistant

Chief Litigation Counsel at the SEC in Washington, DC and as a

Special Assistant United States Attorney in this District.”

          Sjoblom, we reiterate, knew or should have known that

Armstrong had no valid claim to any of the 58 coins at issue.

Sjoblom now claims that “[he] was not involved in the contempt

proceedings in 2000 [and that he] did not know what coins Armstrong

ever owned.”   Sjoblom became Armstrong’s counsel in 2003.       Surely

he was aware of and reviewed Judge Richard Owen’s Findings of Fact

and Conclusions of Law handed down in 2000 before he filed the

third-party complaint against Heritage in 2018.      In his Findings of

Fact and Conclusions of Law, Judge Owen determined that Armstrong

had “failed to turn over all assets of [PEIL] that he had in his

possession, custody, or control, including missing . . . rare coins

and antiquities.”   See SEC v. Princeton Econ. Int’l, Ltd., No. 99-

9667 (S.D.N.Y. Aug. 25, 2000) (emphasis added).      This included

coins appearing on the invoices attached to the Stamoulis

Declaration.

          Even if Sjoblom genuinely believed at one point that

Armstrong had a legitimate right to the 58 coins, Sjoblom was

present and represented Armstrong when he voluntarily relinquished

such rights.   On June 24, 2008, when Armstrong entered into the

                                  -7-
      Case 2:18-cv-01263-HB Document 166 Filed 08/03/20 Page 8 of 9



“Judgment and Consent Order of Permanent Injunction and Other

Equitable Relief Against Defendant Martin A. Armstrong” (“CFTC

Agreement”) with the CTFC, Sjoblom was “counsel to Armstrong.”        In

the CFTC Agreement, Armstrong acknowledged that he was “waiv[ing]

all of his rights and claims to the property and assets listed in

Exhibit 1” which identified a “declaration of Stamatios Stamoulis,

dated December 15, 1999.”   Sjoblom also signed and “consented to”

the CFTC Agreement.   Sjoblom now claims that “[Armstrong] was not

given or shown the Stamoulis Declaration at the time of the

signing” and that Sjoblom first “retrieved” the Stamoulis

Declaration in “July or August 2018.”     He further claims that “[he]

was not given or saw the Stamoulis Declaration.”       An attorney has

an ethical and professional duty carefully to review documents

before advising a client and especially before the client signs a

legal, binding agreement.   We find Sjoblom’s claim that he never

read or verified the Stamoulis Declaration before signing and

consenting to the CFTC Agreement disingenuous.      At the end of the

day, Attorney Sjoblom filed a third-party complaint in this Court

that alleged Armstrong owned the 58 coins when he knew or should

have known – based on the CFTC Agreement he personally signed and

to which he consented – that the coins did not belong to Armstrong.

Sjoblom further filed the third-party complaint when he knew that

Heritage had agreed to retain the coins pending resolution of the

ownership issue.   This set off a chain reaction of motions,

                                  -8-
      Case 2:18-cv-01263-HB Document 166 Filed 08/03/20 Page 9 of 9



briefings, and events that prolonged this matter longer than

necessary.    Heritage was caught in the crossfire and is entitled to

all its reasonable counsel fees and costs caused from the start by

the above described misconduct of Armstrong and Sjoblom.

             Accordingly, the motion of Armstrong for

reconsideration will be denied because he has failed to

establish an intervening change in controlling law, the

existence of new evidence, or a need to correct a clear error of

law or to prevent manifest injustice.       See Max’s Seafood Cafe by

Lou–Ann, Inc., 176 F.3d at 677.3




3    The Court must still determine what amount of counsel fees
and costs to award Heritage.
                                  -9-
